Citation Nr: 1645946	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right wrist disability.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected anxiety disorder with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from March 2009 to February 2010 and from November 2010 to July 2011, including service in Iraq and Afghanistan, and prior National Guard service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran had requested a video conference hearing in his April 2012 VA Form 9 in conjunction with his appeal.  Such hearing was scheduled for March 2014.  However, the record reflects the Veteran failed to report for this scheduled hearing, and no good cause has been shown for this failure.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704.  

The issues of entitlement to service connection for a left knee disability, a right wrist disability, bilateral hearing loss, and a sleep disorder, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's erectile dysfunction had its onset in service.  

2.  The Veteran has competently and credibly reported recurrent low back pain ever since service.  
CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Service connection for lumbar spine degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R § 3.159 , amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the favorable grant of the benefits sought in this decision, further discussion as to VA's compliance with VCAA duties to notify and assist is rendered moot.

II.  Principles of Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Erectile Dysfunction

The Veteran contends that he is entitled to service-connection for his erectile dysfunction as it had its onset in service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with erectile dysfunction.  See, e.g., July 2015 VA treatment record.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

The evidence includes the Veteran's report that he noticed his erectile dysfunction after his active duty service in Iraq and Afghanistan.  See September 2011 correspondence.  His DD Form 214s show that he had service in Iraq from April 2009 to January 2010, and service in Afghanistan from November 2010 to June 2011.  

The Board finds that the Veteran's report of experiencing erectile dysfunction since service are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, while the September 19, 2011 VA examiner found the Veteran did not have erectile dysfunction, the report of that examination also noted that there was CPRS documentation dated September 14, 2011 of the Veteran having reported erectile dysfunction since 3 years earlier to his primary care provider.  It was also noted that treatment had been prescribed with good response.  The Board finds that the September 14, 2011 VA clinical opinion is not entitled to any probative value because the opinion appears to based on an inaccurate factual basis of no disability that is contradicted by medical history noted in that same examination report as well as evidence of record which shows treatment for erectile dysfunction since service, and a current diagnosis of erectile dysfunction in July 2015.  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced erectile dysfunction since service.  The Board also finds significant that the Veteran submitted a September 2011 lay statement from an ex-girlfriend in which she stated that after the Veteran's deployment to Iraq they had a healthy sexual relationship, but after his deployment to Afghanistan, he has experienced erectile dysfunction.  The Veteran's ex-girlfriend is competent to report on this phenomena.  Moreover, the Board has no reason to question the credibility of the Veteran or his ex-girlfriend.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for erectile dysfunction.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disability

The Veteran contends that he has a low back disability that is related to service and that he has suffered recurrent low back pain ever since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service treatment records include his June 2011 post-deployment (Afghanistan) health assessment that noted his complaint of back pain.  In his June 2011 separation report of medical assessment, the Veteran reported his back was worse, and indicated he did not seek medical care during active duty for the condition.  

In September 2011 correspondence, the reported that he experiences constant lower back pain due to wearing body armor all day while stationed in Iraq and Afghanistan.  

In a November 2012 VA examination addendum report, the Veteran was diagnosed with congenital left-sided sacralization of L5 with pseudoarticulation.  It was opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that the Veteran's low back disability may be aggravated by activities during military service.  However, it was unknown at the current time whether it will be chronically aggravated beyond normal progression.  It was also stated that the disability can lead to advanced degenerative change with alteration of the symmetrical function of spinal elements causing facet degeneration and recurrent muscular strain.  

Post-service VA treatment records include a July 2015 report diagnosing lumbar spine degenerative disc disease and lumbar spine spondylosis.  

The Veteran has reported that he has suffered recurrent low back pain ever since service.  The Veteran is competent to report on the nature, frequency, and severity of his recurrent low back pain and the Board finds his statements to be credible.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Inasmuch as the November 2012 VA examiner opined that the Veteran's congenital low back disability could lead to advanced degenerative change, including that it may be aggravated by activities during military service, and the fact the evidence reflects a current diagnosis of lumbar spine degenerative disc disease, resolving all doubt in the Veteran's favor, service connection for lumbar spine degenerative disc disease is granted.  38 C.F.R. § 3.303(a).  



ORDER

Service connection for erectile dysfunction is granted.  

Service connection for lumbar spine degenerative disc disease.  


REMAND

As noted above, the Veteran had service in Iraq from April 2009 to January 2010, and service in Afghanistan from November 2010 to June 2011.  The Board recognizes that the Veteran's service in Afghanistan from November 2010 to June 2011 does not qualify the Veteran as a Persian Gulf Veteran as Afghanistan is not part of the Southwest Asia theater of operations for the purposes of 38 U.S.C. § 1117.  38 C.F.R. § 3.317(e)(2); Cox v. McDonald, ___ Vet. App. ___, No. 14-2779 (Nov. 7, 2016).  Nevertheless, the Veteran's service in Iraq from April 2009 to January 2010 does constitute having served in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the Veteran is considered a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 should be considered in adjudicating his claims.  The November 2011 rating decision, February 2012 statement of the case (SOC), and November 2012 supplemental SOC (SSOC) failed to discuss these provisions.  While the provisions regarding Persian Gulf veterans have not been specifically raised by the Veteran in relation to the claims on appeal, as the Veteran is a Persian Gulf Veteran, on remand, the Veteran should be provided notice of the applicable law and regulations and the provisions should be considered in the readjudication of the claims.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement either by the claim or by the evidence of record, as part of non-adversarial administrative adjudication process).  Additionally, a new examination is necessary to address these provisions.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VCAA notice as to the claims for service connection for left knee disability, right wrist disability, bilateral hearing loss, and a sleep disorder, pursuant to 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain all outstanding VA treatment records since January 2016.  

3.  Then schedule the Veteran for an examination to determine the nature and etiology of the Veteran's left knee, right wrist, hearing loss, and sleep disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the symptoms of each claimed condition (left knee, right wrist, hearing loss, and sleep disorder) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve? 
(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 
(c) If, after reviewing the Veteran and the claims file, it is determined that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia. 
(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War? 
(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by the Veteran's service-connected right knee patellofemoral pain syndrome, tinnitus, or anxiety disorder with PTSD?  (If a separate sleep disorder is not diagnosed, the examiner is asked to opine whether the Veteran's reported sleep impairment is caused by or related to his service-connected anxiety disorder with PTSD).  
(f) If not caused by the Veteran's service-connected right knee patellofemoral pain syndrome, tinnitus, and/or anxiety disorder with PTSD, has any disorder been aggravated (made permanently worse or increased in severity) by his service-connected right knee patellofemoral pain syndrome, tinnitus, and/or anxiety disorder with PTSD?  
(g)  In offering all opinions, the examiner must specifically acknowledge and discuss the Veteran's competent report of left knee, right wrist, and hearing problems, as well as sleep impairment, since service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, that should be explained.

4.  Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


